Citation Nr: 1530059	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of an open reduction and internal fixation of the right radius, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  During the course of this appeal and by rating decision of October 2009, a separate rating for right median nerve neuropathy as secondary to the service connected status post open reduction and internal fixation of the right radius was granted and a 10 percent rating was established from October 2009.  The Veteran has not appealed from this decision and the Board will not address this issue in this appeal.  

In September 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.   

In January 2013, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  The scar associated with the service-connected residuals of an open reduction and internal fixation of the right radius is manifested by a stable superficial linear scar of less than 929 square centimeters without pain, and without causing limited motion of the right upper extremity.

2.  Residuals of an open reduction and internal fixation of the right radius are manifested by some limitation of motion of the wrist, with complaints of pain, with no evidence of ankylosis, and flexion of the right elbow to 145 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the scar associated with the service-connected residuals of an open reduction and internal fixation of the right radius are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7805 (2014).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for residuals of an open reduction and internal fixation of the right radius, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The RO provided a pre-adjudication VCAA notice by letter dated in December 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings, and for the effective date of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In January 2013, the Board remanded the Veteran's claim to provide him with a notification letter pertinent to the issue of whether a separate rating may be assigned for scarring, and to solicit evidence regarding his service-connected disability's interference with employment.  The AOJ was also directed to afford the Veteran a VA examination to determine the current severity of the scarring on his right arm.  Finally, the AOJ was asked to consider whether the claim should be submitted for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations in December 2008, October 2009, May 2011, and March 2013.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the evidence does not show that the residuals of an open reduction and internal fixation of the right radius have undergone a material change to require a re-examination under 38 C.F.R. § 3.327.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Disability Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Here, in a May 2003 rating decision, the RO granted service connection for status post open reduction and internal fixation of the right radius and assigned a 10 percent evaluation effective January 31, 2003, under Diagnostic Codes 7805-5206.  In November 2008, the Veteran filed a claimed for an increased evaluation.  In January 2009, the RO issued a rating decision, which continued the 10 percent evaluation for the status post open reduction and internal fixation of the right radius under Diagnostic Codes 7805-5215.  38 C.F.R. §§ 4.71a, 4.118.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under  38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under  38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling. Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

With regard to the Veteran's limited range of motion, a 10 percent rating is the highest assignable rating under DC 5215, and irrespective of whether the disability is affecting the major or minor wrist, this rating is warranted when dorsiflexion is less than 15 degrees or palmar flexion is limited to in line with the forearm.  38 C.F.R. § 4.71a; see also Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

A 20 percent evaluation requires that flexion of either forearm be limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

In December 2008, the Veteran underwent a VA examination to determine the severity of his residuals of an open reduction and internal fixation of the right radius.  The VA examiner noted that the Veteran's right hand was his dominate hand.  The Veteran's right wrist exhibited dorsiflexion to 45 degrees; palmar flexion to 75 degrees; radial deviation to 20 degrees; and, ulnar deviation to 45 degrees.  The VA examiner opined that there was no additional limitation of range of motion caused by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no diminished sensation to pin prick of the fingers on the right hand.  The VA examiner concluded that the Veteran's usual occupation was not affected by the diminished range of motion of his right wrist.

In October 2009, the Veteran underwent another VA examination to determine the severity of his residuals of an open reduction and internal fixation of the right radius.  Range of motion studies for the right elbow showed flexion to 145 degrees; extension to zero degrees; supination to 85 degrees; and, pronation to 80 degrees.  Range of motion studies for the right wrist showed dorsiflexion to 25 degrees; palmar flexion to 45 degrees; radial deviation to 20 degrees; and, ulnar deviation to 35 degrees.  There was no functional limitation from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of either the elbow or wrist.  There was no ankylosis of the elbow or wrist.  The Veteran had a surgical scar on his right arm that measured 14 centimeters by .1 centimeters.  The scar was linear, superficial with no underlying tissue damage, and was not painful.  The VA examiner remarked that the Veteran's occupation as a flooring installer was limited by the diminished sensation in the Veteran's right hand and pain.

The Veteran was afforded another VA examination in May 2011.  Range of motion studies showed extension to zero degrees for each digit.  There was no ankylosis of the Veteran's digits.  After reviewing the Veteran's history and performing a physical examination, the VA examiner opined that there was no loss of use of the right wrist or right hand, to include fingers.  The VA examiner concluded that the condition of the right hand and fingers was normal.  He added that the Veteran had retired due to a non-service connected back condition.

Lastly, in March 2013, the Veteran underwent his most recent VA examination to determine the severity of the scar on his right arm.  The Veteran had a linear scar on the extensor surface/ dorsum of his right forearm/ wrist.  The scar was well healed with no evidence of instability.  It was 14 centimeters in length.  Additionally, the scar did not cause any limitation of motion.  The VA examiner found that the Veteran's scar did not affect his ability to work.

After a review of all the evidence, the Board finds that the Veteran's scar associated with his residuals of an open reduction and internal fixation of the right radius does not approximate the criteria for a higher, compensable disability evaluation for the entire rating period under Diagnostic Codes 7801 through 7805.  The objective clinical evidence of record, namely the December 2008, October 2009, and March 2013 VA examinations, show that the Veteran's scar was linear and measured 14 centimeters by .1 centimeter.  However, the Veteran's scar does not exceed 929 square centimeters.  Likewise, the scar was superficial, without skin breakdown, keloid formation, inflammation, or edema.  Furthermore, there was no medical evidence that showed that his scar was unstable or painful; there was no pain or unstable skin in the area of his scar upon evaluation in December 2008, October 2009, or March 2013.  Additionally, the scar did not cause limitation of motion.  The Board observes that the Veteran's VA treatment records do not show any treatment related to the scar on his right forearm.  Therefore, a separate rating is not warranted for the scar associated with the Veteran's residuals of an open reduction and internal fixation of the right radius under Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has also considered whether the Veteran is entitled to a higher evaluation based upon limitation of motion.  While higher ratings for wrist disabilities are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, this provision requires the presence of ankylosis, which has not been manifest at any point during the appeal period in this case.  A 20 percent evaluation, based on Diagnostic Code 5206, requires that flexion of either forearm be limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  However, range of motion studies, performed during the October 2009 VA examination, for the right elbow showed flexion to 145 degrees. Therefore, the Veteran has not met the criteria for a higher evaluation based upon limitation of motion.  In addition, because the impairment is at the wrist level, he is not entitled to a separate evaluation for forearm impairment.

When an evaluation of a disability is based at least in part on limitation of motion, as in this instance, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when a disability is assigned the maximum rating for loss of range of motion, as here, application of 38 U.S.C.A. §§ 4.40 and 4.45 and DeLuca is not required.  Id.  Further, although there are other Diagnostic Codes that potentially relate to impairment of the wrist, after reviewing these provisions, the Board can find no basis upon which to assign an increased rating for the Veteran's residuals of an open reduction and internal fixation of the right radius.  In any event, the Veteran's pain has been taken into consideration in awarding a disability evaluation of 10 percent.  An additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.

To the extent that the Veteran contends that a higher, rating should be assigned, the Board notes that a veteran is only competent to report symptoms that he experiences at any time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which his residuals of an open reduction and internal fixation of the right radius are being evaluated.  To the extent that he reports that the scars are painful, he is competent.  However, the Board finds the examination reports detailing that the scars are not painful to be more credible and more probative.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  Additionally, to the extent that the Veteran seeks a higher evaluation based upon neurological symptoms, the Board notes that the Veteran was granted service connection for right median nerve neuropathy in a October 2009 rating decision.  However, this decision was not appealed and, the merits of these arguments, are consequently not before the Board.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology pertaining to the residuals of an open reduction and internal fixation of the right radius.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, which was manifested by painful motion.  The rating schedule fully contemplates symptomatology and treatment associated with the residuals of an open reduction and internal fixation of the right radius.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case there is no lay or medical evidence reflecting that the residuals of an open reduction and internal fixation of the right radius, in concert with any other service-connected disability or disabilities has resulted in an exceptional disability picture.  The Veteran is assigned a disability rating that fully contemplates the effects of his service-connected disability.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's residuals of an open reduction and internal fixation of the right radius, causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

As the preponderance of the evidence is against the claim for a rating in excess of 10 percent for residuals of an open reduction and internal fixation of the right radius, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to rating in excess of 10 percent for residuals of an open reduction and internal fixation of the right radius, to include on an extraschedular basis, is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


